


Exhibit 10.1
INCENTIVE PLAN OF
CARRIZO OIL & GAS, INC.
(As Amended and Restated Effective May 15, 2014 )
1.Plan. This Incentive Plan of Carrizo Oil & Gas, Inc. (the “Plan”) was adopted
by Carrizo Oil & Gas, Inc. to reward certain corporate officers and key
employees of Carrizo Oil & Gas, Inc. and certain independent consultants by
enabling them to acquire shares of common stock of Carrizo Oil & Gas, Inc.
2.Objectives. This Plan is designed to attract and retain key employees of the
Company and its Subsidiaries (as hereinafter defined), to attract and retain
qualified directors of the Company, to attract and retain consultants and other
independent contractors, to encourage the sense of proprietorship of such
employees, directors and independent contractors and to stimulate the active
interest of such persons in the development and financial success of the Company
and its Subsidiaries. These objectives are to be accomplished by making Awards
(as hereinafter defined) under this Plan and thereby providing Participants (as
hereinafter defined) with a proprietary interest in the growth and performance
of the Company and its Subsidiaries.
3.Definitions. As used herein, the terms set forth below shall have the
following respective meanings:
“Authorized Officer” means the Chairman of the Board or the Chief Executive
Officer of the Company (or any other senior officer of the Company to whom
either of them shall delegate the authority to execute any Award Agreement).
“Award” means an Employee Award, a Director Award or an Independent Contractor
Award.
“Award Agreement” means any Employee Award Agreement, Director Award Agreement
or Independent Contractor Award Agreement.
“Board” means the Board of Directors of the Company.
“Cash Award” means an award denominated in cash.
“Change in Control” is defined in Attachment A.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Committee” means (i) the Compensation Committee of the Board or (ii) such other
committee of the Board as is designated by the Board to administer the Plan or
(iii) to the extent contemplated hereby, the Board.
“Common Stock” means the Common Stock, par value $.01 per share, of the Company.
“Company” means Carrizo Oil & Gas, Inc., a Texas corporation.
“Director” means an individual serving as a member of the Board.
“Director Award” means a Director Option or Director Stock Award.
“Director Award Agreement” means a written agreement between the Company and a
Participant who is a Nonemployee Director setting forth the terms, conditions
and limitations applicable to a Director Award.
“Director Stock Award” means a Stock Award granted to a Nonemployee Director
pursuant to Section 9 hereof.
“Disability” means, with respect to a Nonemployee Director, the inability to
perform the duties of a Director for a continuous period of more than three
months by reason of any medically determinable physical or mental impairment.
“Dividend Equivalents” means, with respect to the shares of Common Stock subject
to a Stock Award, an amount equal to all dividends and other distributions (or
the economic equivalent thereof) that are payable to stockholders of record
during the Restriction Period on a like number of shares of Common Stock.
“Employee” means an employee of the Company or any of its Subsidiaries and an
individual who has agreed to become

1

--------------------------------------------------------------------------------




an Employee of the Company or any of its Subsidiaries and is expected to become
such an Employee within the following six months.
“Employee Award” means the grant of any Option, SAR, Stock Award, Cash Award or
Performance Award, whether granted singly, in combination or in tandem, to a
Participant who is an Employee pursuant to such applicable terms, conditions and
limitations as the Committee may establish in order to fulfill the objectives of
the Plan.
“Employee Award Agreement” means a written agreement between the Company and a
Participant who is an Employee setting forth the terms, conditions and
limitations applicable to an Employee Award.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.
“Fair Market Value” of a share of Common Stock means, as of a particular date,
(i)(A) if the shares of Common Stock are listed on a national securities
exchange (including the NASDAQ Global Select Market), the mean between the
highest and lowest sales price per share of the Common Stock on the consolidated
transaction reporting system for the principal national securities exchange on
which shares of Common Stock are listed on that date, or, if there shall have
been no such sale so reported on that date, on the last preceding date on which
such a sale was so reported, or, at the discretion of the Committee, the price
prevailing on the exchange at the time of exercise or other relevant event (as
determined under procedures established by the Committee) including the average
of the closing bid and asked price on that date, (B) if the shares of Common
Stock are not so listed but are listed or quoted on another securities exchange
or market, the mean between the highest and lowest sales price per share of
Common Stock reported on the principal securities exchange or market on which
the shares of Common Stock are traded (as determined by the Committee), or, if
there shall have been no such sale so reported on that date, on the last
preceding date on which such a sale was so reported or, at the discretion of the
Committee, the price prevailing on such principal securities exchange or market
at the time of exercise or other relevant event, including the average of the
closing bid and asked price on that date, or, if there are no quotations
available for such date, on the last preceding date on which such quotations
shall be available, (C) if the shares of Common Stock are not publicly traded,
the most recent value determined by an independent appraiser appointed by the
Company for such purpose, or (D) if none of (A)-(C) are applicable, the fair
market value of a share of Common Stock as determined in good faith by the
Committee; or (ii) if applicable, the price per share as determined in
accordance with the procedures of a third party administrator retained by the
Company to administer the Plan and as approved by the Committee.
“Incentive Option” means an Option that is intended to comply with the
requirements set forth in Section 422 of the Code.
“Independent Contractor” means a person providing services to the Company or any
of its Subsidiaries, including an Employee or Nonemployee Director.
“Independent Contractor Award” means the grant of any Nonqualified Stock Option,
SAR, Stock Award, Cash Award or Performance Award, whether granted singly, in
combination or in tandem, to a Participant who is an Independent Contractor
pursuant to such applicable terms, conditions and limitations as the Committee
may establish in order to fulfill the objectives of the Plan.
“Independent Contractor Award Agreement” means a written agreement between the
Company and a Participant who is an Independent Contractor setting forth the
terms, conditions and limitations applicable to an Independent Contractor Award.
“Nonemployee Director” has the meaning set forth in Section 4(b) hereof.
“Nonqualified Stock Option” means an Option that is not an Incentive Option.
“Option” means a right to purchase a specified number of shares of Common Stock
at a specified price.
“Participant” means an Employee, Director or Independent Contractor to whom an
Award has been made under this Plan.
“Performance Award” means an award made pursuant to this Plan to a Participant
who is an Employee or Independent Contractor who is subject to the attainment of
one or more Performance Goals.
“Performance Goal” means a standard established by the Committee, to determine
in whole or in part whether a Performance Award shall be earned.
“Restricted Stock” means any Common Stock that is restricted or subject to
forfeiture provisions.

2

--------------------------------------------------------------------------------




“Restriction Period” means a period of time beginning as of the date upon which
a Stock Award is made pursuant to this Plan and ending as of the date upon which
the Common Stock subject to such Award is deliverable or no longer restricted or
subject to forfeiture provisions.
“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act, or any
successor rule.
“SAR” means a right to receive a payment, in cash or Common Stock, equal to the
excess of the Fair Market Value or other specified valuation of a specified
number of shares of Common Stock on the date the right is exercised over a
specified strike price, in each case, as determined by the Committee.
“Stock Award” means an award in the form of shares of Common Stock or units
denominated in shares of Common Stock. For the avoidance of doubt, a Stock Award
does not include an Option or SAR.
“Subsidiary” means (i) in the case of a corporation, any corporation of which
the Company directly or indirectly owns shares representing more than 50% of the
combined voting power of the shares of all classes or series of capital stock of
such corporation which have the right to vote generally on matters submitted to
a vote of the stockholders of such corporation and (ii) in the case of a
partnership or other business entity not organized as a corporation, any such
business entity of which the Company directly or indirectly owns more than 50%
of the voting, capital or profits interests (whether in the form of partnership
interests, membership interests or otherwise).
4.Eligibility.
(a)Employees. Key Employees eligible for Employee Awards under this Plan are
those who hold positions of responsibility and whose performance, in the
judgment of the Committee, can have a significant effect on the success of the
Company and its Subsidiaries.
(b)Directors. Directors eligible for Director Awards under this Plan are those
who are not employees of the Company or any of its Subsidiaries (“Nonemployee
Directors”).
(c)Independent Contractors. Independent Contractors eligible for Independent
Contractor Awards under this Plan are those Independent Contractors providing
services to, or who will provide services to, the Company or any of its
Subsidiaries.
5.Common Stock Available for Awards. Subject to the provisions of Section 15
hereof, there shall be available for Awards under this Plan granted wholly or
partly in Common Stock (including rights or options that may be exercised for or
settled in Common Stock) an aggregate of 10,822,500 shares of Common Stock (the
“Maximum Share Limit”), all of which shall be available for Incentive Options.
Each Stock Award (including Stock Awards granted as Restricted Stock or
Performance Awards) granted under this Plan shall be counted against the Maximum
Share Limit as 1.35 shares of Common Stock. The number of shares of Common Stock
that are the subject of Awards under this Plan, that are forfeited or
terminated, expire unexercised, are settled in cash in lieu of Common Stock or
are exchanged for Awards that do not involve Common Stock, shall again
immediately become available for additional Awards hereunder. Notwithstanding
the foregoing, the following shares of Common Stock may not again be made
available for issuance as Awards under this Plan: (i) shares of Common Stock not
issued or delivered as a result of the net settlement of an outstanding SAR or
Option, (ii) shares of Common Stock used to pay the exercise price or
withholding taxes related to an outstanding Award, or (iii) shares of Common
Stock repurchased on the open market with the proceeds of the option exercise
price. The Board and the appropriate officers of the Company shall from time to
time take whatever actions are necessary to file any required documents with
governmental authorities, stock exchanges and transaction reporting systems to
ensure that shares of Common Stock are available for issuance pursuant to
Awards.
6.Administration.
(a)This Plan shall be administered by the Committee. To the extent required in
order for Employee Awards to be exempt from Section 16 of the Exchange Act by
virtue of the provisions of Rule 16b-3, (i) the Committee shall consist of at
least two members of the Board who meet the requirements of the definition of
“non-employee director” set forth in Rule 16b-3 (b)(3)(i) promulgated under the
Exchange Act or (ii) Awards may be granted by, and the Plan may be administered
by, the Board.
(b)Subject to the provisions hereof, the Committee shall have full and exclusive
power and authority to administer this Plan and to take all actions that are
specifically contemplated hereby or are necessary or appropriate in connection
with the administration hereof. The Committee shall also have full and exclusive
power to interpret this Plan and to adopt such rules, regulations and guidelines
for carrying out this Plan as it may deem necessary or proper, all of which
powers shall be exercised in the best interests of the Company and in keeping
with the objectives of this Plan. The Committee may, in its discretion, provide
for the extension of the exercisability of an Award, accelerate the vesting or
exercisability of an Award, eliminate or make less restrictive any restrictions
contained in an Award, waive any restriction or other provision of this Plan or
an Award or otherwise amend or modify an Award in any manner that is either (i)
not adverse to the Participant to whom such Award was granted or (ii)

3

--------------------------------------------------------------------------------




consented to by such Participant. Notwithstanding the foregoing, except in
connection with a transaction involving the Company or its capitalization (as
provided in Section 15), the terms of outstanding awards may not be amended to
reduce the exercise price of outstanding Options or SARs or cancel, exchange,
substitute, buyout or surrender outstanding Options or SARs in exchange for
cash, other awards or Options or SARs with an exercise price that is less than
the exercise price of the original Options or SARs without approval of the
shareholders of the Company. The Committee may make an award to an individual
who it expects to become an Employee of the Company or any of its Subsidiaries
within the next six months, with such award being subject to the individual's
actually becoming an Employee within such time period, and subject to such other
terms and conditions as may be established by the Committee. The Committee may
correct any defect or supply any omission or reconcile any inconsistency in this
Plan or in any Award in the manner and to the extent the Committee deems
necessary or desirable to further the Plan purposes. Any decision of the
Committee in the interpretation and administration of this Plan shall lie within
its sole and absolute discretion and shall be final, conclusive and binding on
all parties concerned.
(c)No member of the Committee or officer of the Company to whom the Committee
has delegated authority in accordance with the provisions of Section 7 of this
Plan shall be liable for anything done or omitted to be done by him or her, by
any member of the Committee or by any officer of the Company in connection with
the performance of any duties under this Plan, except for his or her own willful
misconduct or as expressly provided by statute.
7.Delegation of Authority. The Committee may delegate to the Chief Executive
Officer and to other senior officers of the Company its duties under this Plan
pursuant to such conditions or limitations as the Committee may establish,
except that the Committee may not delegate to any person the authority to grant
Awards to, or take other action with respect to, Participants who are subject to
Section 16 of the Exchange Act.
8.Employee and Independent Contractor Awards.
(a)The Committee shall determine the type or types of Employee Awards to be made
under this Plan and shall designate from time to time the Employees who are to
be the recipients of such Awards. Independent Contractor Awards shall be subject
to the same terms and restrictions as are set forth herein with respect to
Employee Awards (including, without limitation, restrictions on term, exercise
price and per person limitations), and subject to such restrictions, the
Committee shall have the sole responsibility and authority to determine the type
or types of Independent Contractor Awards to be made under this Plan and may
make any such Awards as could be made to an Employee, other than Incentive
Options. The term of an Employee Award shall not exceed ten years from the date
of grant. Each Employee Award may be embodied in an Employee Award Agreement,
which shall contain such terms, conditions and limitations as shall be
determined by the Committee in its sole discretion and shall be signed by the
Participant to whom the Employee Award is made and by an Authorized Officer for
and on behalf of the Company. Employee Awards may consist of those listed in
this Section 8(a) and may be granted singly, in combination or in tandem.
Employee Awards may also be made in combination or in tandem with, in
replacement of, or as alternatives to, grants or rights under this Plan or any
other employee plan of the Company or any of its Subsidiaries, including the
plan of any acquired entity. An Employee Award may provide for the grant or
issuance of additional, replacement or alternative Employee Awards upon the
occurrence of specified events, including the exercise of the original Employee
Award granted to a Participant. Notwithstanding the foregoing, except in
connection with a transaction involving the Company or its capitalization (as
provided in Section 15), the terms of outstanding awards may not be amended to
reduce the exercise price of outstanding Options or SARs or cancel, exchange,
substitute, buyout or surrender outstanding Options or SARs in exchange for
cash, other awards or Options or SARs with an exercise price that is less than
the exercise price of the original Options or SARs without approval of the
shareholders of the Company. All or part of an Employee Award may be subject to
conditions established by the Committee, which may include, but are not limited
to, continuous service with the Company and its Subsidiaries, achievement of
specific business objectives, increases in specified indices, attainment of
specified growth rates and other comparable measurements of performance. Upon
the termination of employment by a Participant who is an Employee, any
unexercised, deferred, unvested or unpaid Employee Awards shall be treated as
set forth in the applicable Employee Award Agreement.
(i)Stock Option. An Employee Award may be in the form of an Option. An Option
awarded pursuant to this Plan may consist of an Incentive Option or a
Nonqualified Option. The price at which shares of Common Stock may be purchased
upon the exercise of an Incentive Option shall be not less than the Fair Market
Value of the Common Stock on the date of grant. The price at which shares of
Common Stock may be purchased upon the exercise of a Nonqualified Option shall
be not less than the Fair Market Value of the Common Stock on the date of grant.
Subject to the foregoing provisions, the terms, conditions and limitations
applicable to any Options awarded pursuant to this Plan, including the term of
any Options and the date or dates upon which they become exercisable, shall be
determined by the Committee.
(ii)Stock Appreciation Right. An Employee Award may be in the form of a SAR. The
strike price for a SAR shall be not less than the Fair Market Value of the
Common Stock on the date on which the SAR is granted. The terms, conditions and
limitations applicable to any SARs awarded pursuant to this Plan, including the
term of any SARs, whether the SAR will be settled in cash or stock and the date
or dates upon which they become exercisable, shall be determined by the
Committee.

4

--------------------------------------------------------------------------------




(iii)Stock Award. An Employee Award may be in the form of a Stock Award. The
terms, conditions and limitations applicable to any Stock Awards granted
pursuant to this Plan shall be determined by the Committee.
(iv)Cash Award. An Employee Award may be in the form of a Cash Award. The terms,
conditions and limitations applicable to any Cash Awards granted pursuant to
this Plan shall be determined by the Committee.
(v)Performance Award. Without limiting the type or number of Employee Awards
that may be made under the other provisions of this Plan, an Employee Award may
be in the form of a Performance Award. A Performance Award shall be paid, vested
or otherwise deliverable solely on account of the attainment of one or more
pre-established, objective Performance Goals, either individually or in any
combination, established by the Committee prior to the earlier to occur of (x)
90 days after the commencement of the period of service to which the Performance
Goal relates and (y) the lapse of 25% of the period of service (as scheduled in
good faith at the time the goal is established), and in any event while the
outcome is substantially uncertain. A Performance Goal is objective if a third
party having knowledge of the relevant facts could determine whether the goal is
met. Such a Performance Goal may be based on one or more business criteria
applicable to the Participant, the Company as a whole, or one or more of the
Company’s business units, subsidiaries, business segments, divisions, or
geographic regions measured either annually or over a period of years, on an
absolute basis or relative to a pre-established target, to results over a
previous period or to a designated peer group, in each case as specified by the
Committee in the Performance Award. The particular performance-based objectives
that may be imposed in connection with a Performance Award that qualifies as
performance-based compensation under Code Section 162(m) are as follows and need
not be the same for each Participant:
•revenue and income measures (which include revenues, revenues including the net
cash impact of derivative settlements (“Adjusted Revenues”), gross margin,
operating income, earnings before or after the effect of certain items such as
interest, income taxes, depreciation, depletion and amortization, and non-cash
or non-recurring items of income or expense (“Adjusted EBITDA”), net income
before the effect of certain non-cash or non-recurring items of income or
expense (“Adjusted Net Income”), net income and related per share amounts);
•expense measures (which include operating expense, general and administrative
expense and depreciation, depletion and amortization expense);
•operating measures (which include production volumes, margin, drilling,
completion, leasehold or seismic capital expenditures, results of drilling and
completion activities and the number of wells drilled, brought on production or
producing);
•reserve measures (which include developed, undeveloped and total reserves,
reserve replacement ratios, extensions and discoveries, revisions of previous
estimates, PV-10 values, finding and development costs and other reserve
measures);
•cash flow measures (which include net cash flows from operating activities,
discretionary cash flows from operating activities and working capital);
•liquidity measures (which include Adjusted EBITDA, net debt to Adjusted EBITDA,
working capital and the credit facility borrowing base);
•leverage measures (which include debt-to-equity ratio, debt-to-total
capitalization ratio, and net debt);
•market measures (which include stock price, total shareholder return and market
capitalization measures);
•return measures (which include return on equity, return on assets and return on
invested capital);
•corporate value measures (which include compliance, safety, environmental and
personnel matters); and
•measures relating to acquisitions or dispositions.
Unless otherwise stated, such a Performance Goal need not be based upon an
increase or positive result under a particular business criterion and could
include, for example, maintaining the status quo or limiting economic losses
(measured, in each case, by reference to specific business criteria). In
interpreting Plan provisions applicable to Performance Goals and Performance
Awards, it is the intent of the Plan to conform with the standards of Section
162(m) of the Code and Treasury Regulation § 1.162-27(e)(2)(i), and the
Committee in establishing such goals and interpreting the Plan shall be guided
by such provisions. Prior to the payment of any compensation based on the
achievement of Performance Goals, the Committee must certify in writing that
applicable Performance Goals and any of the material terms thereof were, in
fact, satisfied. The Committee may provide in any such Performance Award that
any evaluation of performance may include or exclude any of the following events
that occurs during a performance period: (a) asset impairments, (b) litigation
or claim judgments or settlements, (c) the effect of changes in tax laws,
accounting principles, or other laws or provisions affecting reported results,
(d) any reorganization and

5

--------------------------------------------------------------------------------




restructuring programs, (e) extraordinary items as described in FASB ASC Topic
No. 360 or nonrecurring, unusual or special items as described in management’s
discussion and analysis of financial condition and results of operations
appearing in the Company’s annual report to stockholders, Form 10-K or Form 10-Q
for the applicable period, (f) acquisitions or divestitures, (g) foreign
exchange gains and losses; (h) derivative settlements or (i) such other
objective adjustments as may be provided for connection with the establishment
of the performance goal. The amount of cash or shares payable or vested pursuant
to Awards that are intended to be Performance Awards that are intended to
satisfy the requirements of “qualified performance-based compensation” under
Section 162(m) of the Code (“Qualified Performance Awards”) may not be adjusted
upward; provided, however, that the Committee may retain the discretion to
adjust the amount of cash or shares payable or vested pursuant to such Qualified
Performance Awards downward, either on a formula or discretionary basis or any
combination, as the Committee determines. Subject to the foregoing provisions,
the terms, conditions and limitations applicable to any Performance Awards made
pursuant to this Plan shall be determined by the Committee.
(b)Notwithstanding anything to the contrary contained in this Plan, the
following limitations shall apply to any Employee Awards made hereunder:
(i)no Participant may be granted, during any calendar year, Employee Awards
consisting of Options or SARs that are exercisable for more than 375,000 shares
of Common Stock;
(ii)no Participant may be granted, during any calendar year, Stock Awards
covering or relating to more than 250,000 shares of Common Stock (the limitation
set forth in this clause (ii), together with the limitation set forth in clause
(i) above, being hereinafter collectively referred to as the “Stock Based Awards
Limitations”); and
(iii)no Participant may be granted Cash Awards (including Cash Awards that are
granted as Performance Awards) in respect of any calendar year having a value
determined on the date of grant in excess of $5,000,000.
In general, each Award is only subject to a single limitation set forth above in
clauses (i), (ii), or (iii). However, a Participant may be granted Awards in
combination such that portions of the Award are subject to differing limitations
set out in the clauses of this Paragraph 8(b), in which event each portion of
the combination Award is subject only to a single appropriate limitation in
clauses (i), (ii) or (iii). For example, if a Participant is granted an Award
that is in part a Stock Award and in part a Cash Award, then the Stock Award
shall be subject only to the limitation in clause (ii) and the Cash Award shall
be subject only to the limitation in clause (iii).
9.Director Awards. Each Nonemployee Director of the Company shall be granted
Director Awards in accordance with this Section 9 and subject to the applicable
terms, conditions and limitations set forth in this Plan and the applicable
Director Award Agreement. Notwithstanding anything to the contrary contained
herein Director Awards shall not be made in any year in which a sufficient
number of shares of Common Stock are not available to make such Awards under
this Plan.
(a)Director Options. From time to time, the Board or the Committee may, in its
discretion, grant such Nonemployee Director one or more Director Options that
provides for the purchase of such number of shares of Common Stock as the Board
or the Committee may determine in its discretion, subject to the limitation that
such Awards may not exceed the number of shares of Common Stock then available
for award under this Plan.
Each Director Option shall, unless otherwise provided in the specific Award
granted, have a term of ten years from the date of grant, notwithstanding any
earlier termination of the status of the holder as a Nonemployee Director. The
purchase price of each share of Common Stock subject to a Director Option shall
be equal to the Fair Market Value of the Common Stock on the date of grant. Upon
a Change in Control, all Director Options shall immediately vest. All Director
Options held by a Nonemployee Director shall vest upon such Director’s death.
All unvested Director Options shall be forfeited if the Nonemployee Director
resigns as a Director without the consent of a majority of the other Directors.
Any Award of Director Options shall be embodied in a Director Award Agreement,
which shall contain the terms, conditions and limitations of the Award,
including without limitation those set forth above, and shall be signed by the
Participant to whom the Director Options are granted and by an Authorized
Officer for and on behalf of the Company.
(b)Director Stock Awards. From time to time, the Board or the Committee may, in
its discretion, grant such Nonemployee Director one or more Director Stock
Awards for such number of shares of Common Stock as the Board or the Committee
may determine in its discretion, subject to the limitation that such Awards may
not exceed the number of shares of Common Stock then available for award under
this Plan.
Upon a Change in Control, all Director Stock Awards shall immediately vest. All
unvested Director Stock Awards shall vest upon such Director’s death. All
unvested Director Stock Awards shall be forfeited if the Nonemployee Director
resigns as a Director without the consent of a majority of the other Directors.
Any Director Stock Award shall be embodied in a Director Award Agreement, which
shall contain the terms, conditions and limitations of the Award, including
without limitation those set forth above, and shall be signed by the Participant
to whom

6

--------------------------------------------------------------------------------




the Director Stock Award is granted and by an Authorized Officer for and on
behalf of the Company.
10.Payment of Awards.
(a)General. Payment of Employee Awards or Independent Contractor Awards may be
made in the form of cash or Common Stock, or a combination thereof, and may
include such restrictions as the Committee shall determine, including, in the
case of Common Stock, restrictions on transfer and forfeiture provisions. If
payment of an Employee Award or Independent Contractor Award is made in the form
of Restricted Stock, the applicable Award Agreement relating to such shares
shall specify whether they are to be issued at the beginning or end of the
Restriction Period. In the event that shares of Restricted Stock are to be
issued at the beginning of the Restriction Period, the certificates evidencing
such shares (to the extent that such shares are so evidenced) shall contain
appropriate legends and restrictions that describe the terms and conditions of
the restrictions applicable thereto. In the event that shares of Restricted
Stock are to be issued at the end of the Restriction Period, the right to
receive such shares shall be evidenced by book entry registration or in such
other manner as the Committee may determine.
(b)Dividends and Interest. In the discretion of the Committee, rights to
dividends or Dividend Equivalents may be extended to and made part of any Stock
Award, but such dividends or Dividend Equivalents shall be held by the Company
and paid, without interest, within 10 days following the lapse of the
restrictions on the Stock Award. In the event the Stock Award is forfeited,
dividends and Dividend Equivalents paid with respect to such shares during the
Restriction Period shall also be forfeited. No Dividend Equivalents may be paid
in respect of an Award of Options or SARs.
(c)Substitution of Awards. Subject to the provisions of Section 6(b), at the
discretion of the Committee, a Participant who is an Employee or Independent
Contractor may be offered an election to substitute an Employee Award or
Independent Contractor Award for another Employee Award or Independent
Contractor Award or Employee Awards or Independent Contractor Awards of the same
or different type. No Option or SAR may be substituted for another Employee
Award or Independent Contractor Award without the approval of the shareholders
of the Company (except in connection with a change in the Company’s
capitalization or as otherwise provided in Section 15 hereof).
11.Stock Option Exercise. The price at which shares of Common Stock may be
purchased under an Option shall be paid in full at the time of exercise in cash
or, if elected by the optionee, the optionee may purchase such shares by means
of tendering Common Stock or surrendering another Award, including Restricted
Stock, valued at Fair Market Value on the date of exercise, or any combination
thereof. The Committee shall determine acceptable methods for Participants who
are Employees or Independent Contractors to tender Common Stock or other
Employee Awards or Independent Contractor Awards. The Committee may provide for
procedures to permit the exercise or purchase of such Awards by use of the
proceeds to be received from the sale of Common Stock issuable pursuant to an
Employee Award or Independent Contractor Award. Unless otherwise provided in the
applicable Award Agreement, in the event shares of Restricted Stock are tendered
as consideration for the exercise of an Option, a number of the shares issued
upon the exercise of the Option, equal to the number of shares of Restricted
Stock used as consideration therefor, shall be subject to the same restrictions
as the Restricted Stock so submitted as well as any additional restrictions that
may be imposed by the Committee.
12.Taxes. The Company shall have the right to deduct applicable taxes from any
Award payment and withhold, at the time of delivery or vesting of cash or shares
of Common Stock under this Plan, an appropriate amount of cash or number of
shares of Common Stock or a combination thereof for payment of taxes required by
law or to take such other action as may be necessary in the opinion of the
Company to satisfy all obligations for withholding of such taxes. The Committee
may also permit withholding to be satisfied by the transfer to the Company of
shares of Common Stock theretofore owned by the holder of the Award with respect
to which withholding is required. If shares of Common Stock are used to satisfy
tax withholding, such shares shall be valued based on the Fair Market Value when
the tax withholding is required to be made. To the extent allowed by law, the
Committee may provide for loans, on either a short term or demand basis, from
the Company to a Participant who is an Employee or Independent Contractor to
permit the payment of taxes required by law.
13.Amendment, Modification, Suspension or Termination. The Board may amend,
modify, suspend or terminate this Plan for the purpose of meeting or addressing
any changes in legal requirements or for any other purpose permitted by law,
except that (i) no amendment or alteration that would adversely affect the
rights of any Participant under any Award previously granted to such Participant
shall be made without the consent of such Participant and (ii) no amendment or
alteration shall be effective prior to its approval by the stockholders of the
Company to the extent such approval is then required pursuant to Rule 16b-3 in
order to preserve the applicability of any exemption provided by such rule to
any Award then outstanding (unless the holder of such Award consents) or to the
extent stockholder approval is otherwise required by applicable legal
requirements.
14.Assignability. Unless otherwise determined by the Committee and provided in
the Award Agreement, no Award or any other benefit under this Plan constituting
a derivative security within the meaning of Rule 16a-1(c) under the Exchange Act
shall be assignable or otherwise transferable except by will or the laws of
descent and distribution or pursuant to a qualified domestic relations order as
defined by the Code or Title I of the Employee Retirement Income Security Act,
or the rules thereunder. The Committee may prescribe and include in applicable
Award Agreements other restrictions on transfer. Any attempted assignment of an
Award or any other benefit under this Plan in violation of this Section 14 shall
be null and void.

7

--------------------------------------------------------------------------------




15.Adjustments.
(a)The existence of outstanding Awards shall not affect in any manner the right
or power of the Company or its stockholders to make or authorize any or all
adjustments, recapitalizations, reorganizations or other changes in the capital
stock of the Company or its business or any merger or consolidation of the
Company, or any issue of bonds, debentures, preferred or prior preference stock
(whether or not such issue is prior to, on a parity with or junior to the Common
Stock) or the dissolution or liquidation of the Company, or any sale or transfer
of all or any part of its assets or business, or any other corporate act or
proceeding of any kind, whether or not of a character similar to that of the
acts or proceedings enumerated above.
(b)In the event of any subdivision or consolidation of outstanding shares of
Common Stock, declaration of a dividend payable in shares of Common Stock or
other stock split, then (i) the number of shares of Common Stock reserved under
this Plan, (ii) the number of shares of Common Stock covered by outstanding
Awards in the form of Common Stock or units denominated in Common Stock, (iii)
the exercise or other price in respect of such Awards, (iv) the appropriate Fair
Market Value and other price determinations for such Awards, and (v) the Stock
Based Awards Limitations shall each be proportionately adjusted by the Board to
reflect such transaction. In the event of any other recapitalization or capital
reorganization of the Company, any consolidation or merger of the Company with
another corporation or entity, the adoption by the Company of any plan of
exchange affecting the Common Stock or any distribution to holders of Common
Stock of securities or property (other than normal cash dividends or dividends
payable in Common Stock), the Board shall make appropriate adjustments to (i)
the number of shares of Common Stock covered by Awards in the form of Common
Stock or units denominated in Common Stock, (ii) the exercise or other price in
respect of such Awards, (iii) the appropriate Fair Market Value and other price
determinations for such Awards, and (iv) the Stock Based Awards Limitations to
give effect to such transaction shall each be proportionately adjusted by the
Board to reflect such transaction; provided that such adjustments shall only be
such as are necessary to maintain the proportionate interest of the holders of
the Awards and preserve, without exceeding, the value of such Awards. In the
event of a corporate merger, consolidation, acquisition of property or stock,
separation, reorganization or liquidation, the Board shall be authorized to
issue or assume Awards by means of substitution of new Awards, as appropriate,
for previously issued Awards or to assume previously issued Awards as part of
such adjustment.
(c)In the event of a corporate merger, consolidation, acquisition of property or
stock, separation, reorganization or liquidation, the Board may make such
adjustments to outstanding Awards or other provisions for the disposition of
outstanding Awards as it deems equitable, and shall be authorized, in its
discretion, (i) to provide for the substitution of a new Award or other
arrangement (which, if applicable, may be exercisable for such property or stock
as the Board determines) for an outstanding Award or the assumption of an
outstanding Award, regardless of whether in a transaction to which Section
424(a) of the Code applies, (ii) to provide, prior to the transaction, for the
acceleration of the vesting and exercisability of, or lapse of restrictions with
respect to, the outstanding Award and, if the transaction is a cash merger, to
provide for the termination of any portion of the Award that remains unexercised
at the time of such transaction or (iii) to provide for the acceleration of the
vesting and exercisability of an outstanding Award and the cancellation thereof
in exchange for such payment of such cash or property as shall be determined by
the Board in its sole discretion., which for the avoidance of doubt in the case
of Options or SARs (whether stock- or cash-settled) shall be the excess, if any,
of the Fair Market Value of the shares of Common Stock subject to the Option or
SAR on such date over the aggregate exercise price of such Award; provided,
however, that no such adjustment shall increase the aggregate value of any
outstanding award. No adjustment or substitution pursuant to this Section 15
shall be made in a manner that results in noncompliance with Section 409A of the
Code, to the extent applicable.
16.Restrictions. No Common Stock or other form of payment shall be issued with
respect to any Award unless the Company shall be satisfied based on the advice
of its counsel that such issuance will be in compliance with applicable federal
and state securities laws. It is the intent of the Company that grants of Awards
under this Plan comply with Rule 16b-3 with respect to persons subject to
Section 16 of the Exchange Act unless otherwise provided herein or in an Award
Agreement and that any ambiguities or inconsistencies in the construction of
such an Award or this Plan be interpreted to give effect to such intention.
Certificates evidencing shares of Common Stock delivered under this Plan (to the
extent that such shares are so evidenced) may be subject to such stop transfer
orders and other restrictions as the Committee may deem advisable under the
rules, regulations and other requirements of the Securities and Exchange
Commission, any securities exchange or transaction reporting system upon which
the Common Stock is then listed or to which it is admitted for quotation and any
applicable federal or state securities law. The Committee may cause a legend or
legends to be placed upon such certificates (if any) to make appropriate
reference to such restrictions.
17.Unfunded Plan. Insofar as it provides for Awards of cash, Common Stock or
rights thereto, this Plan shall be unfunded. Although bookkeeping accounts may
be established with respect to Participants who are entitled to cash, Common
Stock or rights thereto under this Plan, any such accounts shall be used merely
as a bookkeeping convenience. The Company shall not be required to segregate any
assets that may at any time be represented by cash, Common Stock or rights
thereto, nor shall this Plan be construed as providing for such segregation, nor
shall the Company, the Board or the Committee be deemed to be a trustee of any
cash, Common Stock or rights thereto to be granted under this Plan. Any
liability or obligation of the Company to any Participant with respect to an
Award of cash, Common Stock or rights thereto under this Plan shall be based
solely upon any contractual obligations

8

--------------------------------------------------------------------------------




that may be created by this Plan and any Award Agreement, and no such liability
or obligation of the Company shall be deemed to be secured by any pledge or
other encumbrance on any property of the Company. Neither the Company nor the
Board nor the Committee shall be required to give any security or bond for the
performance of any obligation that may be created by this Plan.
18.Section 409A of the Code. All Awards under this Plan are intended either to
be exempt from, or to comply with the requirements of Section 409A, and this
Plan and all Awards shall be interpreted and operated in a manner consistent
with that intention. Notwithstanding anything in this Plan to the contrary, if
any Plan provision or Award under this Plan would result in the imposition of an
applicable tax under Section 409A, that Plan provision or Award shall be
reformed to avoid imposition of the applicable tax and no such action shall be
deemed to adversely affect the Participant’s rights to an Award.
19.Governing Law. This Plan and all determinations made and actions taken
pursuant hereto, to the extent not otherwise governed by mandatory provisions of
the Code or the securities laws of the United States, shall be governed by and
construed in accordance with the laws of the State of Texas.
20.Clawback. To the extent required by applicable law or any applicable
securities exchange listing standards, or as otherwise determined by the
Committee, Awards and amounts paid or payable pursuant to or with respect to
Awards shall be subject to the provisions of any clawback policy implemented by
the Company, which clawback policy may provide for forfeiture, repurchase or
recoupment of Awards and amounts paid or payable pursuant to or with respect to
Awards. Notwithstanding any provision of this Plan or any Award Agreement to the
contrary, the Company reserves the right, without the consent of any
Participant, to adopt any such clawback policies and procedures.
21.No Right to Employment or Continued Service. Nothing in this Plan or an Award
Agreement shall interfere with or limit in any way the right of the Company or a
Subsidiary to terminate any Participant’s employment or other service
relationship at any time, nor confer upon any Participant any right to continue
in the capacity in which he or she is employed or otherwise serves the Company
or any Subsidiary. Further, nothing in this Plan or an Award Agreement
constitutes any assurance or obligation of the Board to nominate any Nonemployee
Director for re-election by the Company’s shareholders.
22.Successors. All obligations of the Company under this Plan with respect to
Awards granted hereunder shall be binding on any successor to the Company by
merger, consolidation or otherwise.
23.Effectiveness. This Plan was previously amended and restated effective
February 17, 2000 and April 30, 2009 and was thereafter amended. This amendment
and restatement of the Plan is effective May 15, 2014, the date on which it was
approved by the shareholders of the Company. This Plan shall continue in effect
for a term of ten years after the date on which the shareholders of the Company
approve this amended and restated Plan, unless sooner terminated by action of
the Board.
IN WITNESS WHEREOF, the Company has caused this Plan to be executed by its duly
authorized officer.
CARRIZO OIL & GAS, INC.
By: /s/ Paul F. Boling
Title: Chief Financial Officer, Vice President, Secretary and Treasurer











9

--------------------------------------------------------------------------------




ATTACHMENT A
“CHANGE IN CONTROL”
The following definitions apply regarding Change in Control provisions of the
foregoing Plan:
“Affiliate” shall have the meaning ascribed to such term in Rule 12b-2 of the
General Rules and Regulations under the Exchange Act, as in effect on the date
of this Agreement.
“Associate” shall mean, with reference to any Person, (a) any corporation, firm,
partnership, association, unincorporated organization or other entity (other
than the Company or a subsidiary of the Company) of which such Person is an
officer or general partner (or officer or general partner of a general partner)
or is, directly or indirectly, the Beneficial Owner of 10% or more of any class
of equity securities, (b) any trust or other estate in which such Person has a
substantial beneficial interest or as to which such Person serves as trustee or
in a similar fiduciary capacity and (c) any relative or spouse of such Person,
or any relative of such spouse, who has the same home as such Person.
“Beneficial Owner” shall mean, with reference to any securities, any Person if:
(a)such Person or any of such Person’s Affiliates and Associates, directly or
indirectly, is the “beneficial owner” of (as determined pursuant to Rule 13d-3
of the General Rules and Regulations under the Exchange Act, as in effect on the
date of this Agreement) such securities or otherwise has the right to vote or
dispose of such securities, including pursuant to any agreement, arrangement or
understanding (whether or not in writing); provided, however, that a Person
shall not be deemed the “Beneficial Owner” of, or to “beneficially own,” any
security under this subsection (a) as a result of an agreement, arrangement or
understanding to vote such security if such agreement, arrangement or
understanding: (i) arises solely from a revocable proxy or consent given in
response to a public (i.e., not including a solicitation exempted by Rule
14a-2(b)(2) of the General Rules and Regulations under the Exchange Act) proxy
or consent solicitation made pursuant to, and in accordance with, the applicable
provisions of the General Rules and Regulations under the Exchange Act and (ii)
is not then reportable by such Person on Schedule 13D under the Exchange Act (or
any comparable or successor report);
(b)such Person or any of such Person’s Affiliates and Associates, directly or
indirectly, has the right or obligation to acquire such securities (whether such
right or obligation is exercisable or effective immediately or only after the
passage of time or the occurrence of an event) pursuant to any agreement,
arrangement or understanding (whether or not in writing) or upon the exercise of
conversion rights, exchange rights, other rights, warrants or options, or
otherwise; provided, however, that a Person shall not be deemed the Beneficial
Owner of, or to “beneficially own,” (i) securities tendered pursuant to a tender
or exchange offer made by such Person or any of such Person’s Affiliates or
Associates until such tendered securities are accepted for purchase or exchange
or (ii) securities issuable upon exercise of Exempt Rights; or
(c)such Person or any such Person’s Affiliates or Associates (i) has any
agreement, arrangement or understanding (whether or not in writing) with any
other Person (or any Affiliate or Associate thereof) that beneficially owns such
securities for the purpose of acquiring, holding, voting (except as set forth in
the proviso to subsection (a) of this definition) or disposing of such
securities or (ii) is a member of a group (as that term is used in Rule 13d-5(b)
of the General Rules and Regulations under the Exchange Act) that includes any
other Person that beneficially owns such securities; provided, however, that
nothing in this definition shall cause a Person engaged in business as an
underwriter of securities to be the Beneficial Owner of, or to “beneficially
own,” any securities acquired through such Person’s participation in good faith
in a firm commitment underwriting until the expiration of 40 days after the date
of such acquisition. For purposes hereof, “voting” a security shall include
voting, granting a proxy, consenting or making a request or demand relating to
corporate action (including, without limitation, a demand for stockholder list,
to call a stockholder meeting or to inspect corporate books and records) or
otherwise giving an authorization (within the meaning of Section 14(a) of the
Exchange Act) in respect of such security.
The terms “beneficially own” and “beneficially owning” shall have meanings that
are correlative to this definition of the term “Beneficial Owner”.
“Change of Control” shall mean any of the following:
(a)any Person (other than an Exempt Person) shall become the Beneficial Owner of
40% or more of the shares of Common Stock then outstanding or 40% or more of the
combined voting power of the Voting Stock of the Company then outstanding;
provided, however, that no Change of Control shall be deemed to occur for
purposes of this subsection (a) if such Person shall become a Beneficial Owner
of 40% or more of the shares of Common Stock or 40% or more of the combined
voting power of the Voting Stock of the Company solely as a result of (i) an
Exempt Transaction or (ii) an acquisition by a Person pursuant to a
reorganization, merger or consolidation, if, following such reorganization,
merger

A-1

--------------------------------------------------------------------------------




or consolidation, the conditions described in clauses (i), (ii) and (iii) of
subsection (c) of this definition are satisfied; or
(b)individuals who, as of May 15, 2014, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to May 15,
2014 whose election, or nomination for election by the Company’s shareholders,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be considered as though such individual were a member
of the Incumbent Board; provided, further, that there shall be excluded, for
this purpose, any such individual whose initial assumption of office occurs as a
result of any actual or threatened election contest; or
(c)the Company engages in and completes a reorganization, merger or
consolidation, in each case, unless, following such reorganization, merger or
consolidation, (i) more than 85% of the then outstanding shares of common stock
of the corporation resulting from such reorganization, merger or consolidation
and the combined voting power of the then outstanding Voting Stock of such
corporation beneficially owned, directly or indirectly, by all or substantially
all of the Persons who were the Beneficial Owners of the outstanding Common
Stock immediately prior to such reorganization, merger, or consolidation in
substantially the same proportions as their ownership, immediately prior to such
reorganization, merger or consolidation, of the outstanding Common Stock, (ii)
no Person (excluding any Exempt Person or any Person beneficially owning,
immediately prior to such reorganization, merger or consolidation, directly or
indirectly, 40% or more of the Common Stock then outstanding or 40% or more of
the combined voting power of the Voting Stock of the Company then outstanding)
beneficially owns, directly or indirectly, 40% or more of the then outstanding
shares of common stock of the corporation resulting from such reorganization,
merger or consolidation or the combined voting power of the then outstanding
Voting Stock of such corporation and (iii) at least a majority of the members of
the board of directors of the corporation resulting from such reorganization,
merger or consolidation were members of the Incumbent Board at the time of the
execution of the initial agreement or initial action by the Board providing for
such reorganization, merger or consolidation; or
(d)the Company engages in and completes (i) a complete liquidation or
dissolution of the Company unless such liquidation or dissolution is approved as
part of a plan of liquidation and dissolution involving a sale or disposition of
all or substantially all of the assets of the Company to a corporation with
respect to which, following such sale or other disposition, all of the
requirements of clauses (ii) (A), (B) and (C) of this subsection (d) are
satisfied, or (ii) the sale or other disposition of all or substantially all of
the assets of the Company, other than to a corporation, with respect to which,
following such sale or other disposition, (A) more than 85% of the then
outstanding shares of common stock or such corporation and the combined voting
power of the Voting Stock of such corporation is then beneficially owned,
directly or indirectly, by all or substantially all of the Persons who were the
Beneficial Owners of the outstanding Common Stock immediately prior to such sale
or other disposition in substantially the same proportion as their ownership,
immediately prior to such sale or other disposition, of the outstanding Common
Stock, (B) no Person (excluding any Exempt Person and any Person beneficially
owning, immediately prior to such sale or other disposition, directly or
indirectly, 40% or more of the Common Stock then outstanding or 40% or more of
the combined voting power of the Voting Stock of the Company then outstanding)
beneficially owns, directly or indirectly, 40% or more of the then outstanding
shares of common stock of such corporation and the combined voting power of the
then outstanding Voting Stock of such corporation and (C) at least a majority of
the members of the board of directors of such corporation were members of the
Incumbent Board at the time of the execution of the initial agreement or initial
action of the Board providing for such sale or other disposition of assets of
the Company.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Exempt Person” shall mean the Company, any subsidiary of the Company, any
employee benefit plan of the Company or any subsidiary of the Company, and any
Person organized, appointed or established by the Company for or pursuant to the
terms of any such plan.
“Exempt Rights” shall mean any rights to purchase shares of Common Stock or
other Voting Stock of the Company if at the time of the issuance thereof such
rights are not separable from such Common Stock or other Voting Stock (i.e., are
not transferable otherwise than in connection with a transfer of the underlying
Common Stock or other Voting Stock) except upon the occurrence of a contingency,
whether such rights exist as of May 15, 2014 or are thereafter issued by the
Company as a dividend on shares of Common Stock or other Voting Securities or
otherwise.
“Exempt Transaction” shall mean an increase in the percentage of the outstanding
shares of Common Stock or the percentage of the combined voting power of the
outstanding Voting Stock of the Company beneficially owned by any Person solely
as a result of a reduction in the number of shares of Common Stock then
outstanding due to the repurchase of Common Stock or Voting Stock by the
Company, unless and until such time as (a) such Person or any Affiliate or
Associate of such Person shall purchase or otherwise become the Beneficial Owner
of additional shares of Common Stock constituting 1% or more of the then
outstanding shares of Common Stock or additional Voting Stock representing 1% or
more of the combined voting power of the then outstanding Voting Stock, or (b)
any other Person (or Persons) who is (or collectively are) the Beneficial Owner
of shares of Common Stock

A-2

--------------------------------------------------------------------------------




constituting 1% or more of the then outstanding shares of Common Stock or Voting
Stock representing 1% or more of the combined voting power of the then
outstanding Voting Stock shall become an Affiliate or Associate of such Person.
“Person” shall mean any individual, firm, corporation, partnership, association,
trust, unincorporated organization or other entity.
“Voting Stock” shall mean, with respect to a corporation, all securities of such
corporation of any class or series that are entitled to vote generally in the
election of directors of such corporation (excluding any class or series that
would be entitled so to vote by reason of the occurrence of any contingency, so
long as such contingency has not occurred).



A-3